Citation Nr: 0937200	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-27 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Philippine 
Commonwealth Army from September 1941 to April 1942, and from 
April 1945 to November 1945.  He was a prisoner of war (POW) 
in April 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In July 2009, the Veteran testified at a Board hearing before 
the undersigned sitting in Manila, the Republic of the 
Philippines.  A transcript of the hearing has been added to 
the record.  Please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a single service-connected 
disability evaluated as 
100 percent disabling and an additional service-connected 
disability, or disabilities, evaluated as 60 percent or more 
disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems.

2.  The Veteran is not institutionalized, and is not 
permanently and substantially confined to his immediate 
premises.

3.  The Veteran's need of regular aid and attendance does not 
result from his service-connected disabilities of 
arteriosclerotic heart disease with coronary insufficiency 
and hypertension.



CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance or on account of being housebound are not met for 
any period.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.350(b), 3.350(i), 3.352(a) 
(2008).  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC for Regular Aid and Attendance

The Veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  Compensation at the aid and 
attendance rate is payable when a veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden, or is so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114; 38 C.F.R. 
§ 3.350.

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability 
requires aid (this does not include adjustment of appliances 
that persons without any such disability would be unable to 
adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2008).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R.
§ 3.352(a) be found to exist before a favorable decision is 
permissible.  Particular personal functions which a veteran 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that he is so helpless as to need regular 
aid and attendance, not that there is a constant need.  38 
C.F.R. § 3.352(a) (2007); Turco v. Brown, 9 Vet. App. 222 
(1996).  It is logical to infer, however, a threshold 
requirement that "at least one of the enumerated factors be 
present." Turco, 9 Vet. App. at 224.  "Bedridden" will be 
that condition which, by virtue of its essential character, 
actually requires that the claimant remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a doctor 
has prescribed rest in bed for a greater or lesser part of 
the day to promote convalescence or cure is insufficient.  38 
C.F.R. § 3.352(a) (2008).

In this case, the Veteran is service connected for 
arteriosclerotic heart disease with coronary insufficiency, 
rated 60 percent from October 7, 2004, and hypertension, 
rated 10 percent from March 9, 2006.  The Veteran was also 
granted total disability due to individual unemployability 
(TDIU) from October 7, 2004.  

As part of the grant of TDIU in 2005, VA found that the 
Veteran's service-connected disabilities moderately 
interfered with his ability to perform daily tasks.  VA 
examination in 2005 reflects complaints of sharp chest pains 
accompanied by palpitation, shortness of breath, body 
weakness, easy fatigability, and exertional dyspnea. 

The Veteran underwent a VA examination for aid and attendance 
in March 2007.  At that examination, the VA examiner noted 
the history of heart disease and hypertension and treatment 
for these disabilities.  With regard to the effects of the 
service-connected disabilities, the VA examiner indicated 
that service-connected heart disease and hypertension result 
in chest pain and dizziness, and opined that the heart 
disease had a moderate effect on chores, a mild effect on 
feeding, mild to moderate effect on bathing, mild to moderate 
effect on toileting, and mild effect on grooming.

At the March 2007 VA examination, the Veteran reported that 
he stayed home most of the time and not perform household 
chores.  While the examiner indicated that the Veteran is 
unable to perform self-care skills such as bathing and 
toileting, is able to walk around only within the home, and 
has moderately to severely impaired gait that requires him to 
use a cane or to hold onto a companion, this degree of 
disability was not shown to be related to the Veteran's 
service-connected disabilities, but was related to non-
service-connected disabilities.  For example, the mild to 
moderate impairment of the upper extremities was specifically 
attributed by the March 2007 VA examiner to the Veteran's old 
age.  The report noted that the Veteran took analgesic 
medication as needed for pain in the joints and low back, and 
medication for the service-connected heart disease, and had a 
fair to good response to the medications, with no side 
effects.  

The Veteran submitted records from a March 2007 private 
examination.  The examination report provides objective data 
about the Veteran's heart but does not speak to the impact of 
the heart condition on the Veteran's daily life.

The Veteran testified at a Board personal hearing in July 
2009 that he is sometimes too weak to take a bath by himself; 
he can hardly cook food because of old age; he is able to 
dress himself sometimes; he uses a cane to walk because his 
knees are weak; he has trouble sitting on the toilet; and he 
had shortness of breath when he walked because of his heart.  

Although the Veteran has demonstrated a need for regular aid 
and attendance, the Board finds that this need is not due to 
service-connected heart disease and hypertension.  Both the 
March 2007 VA examiner and the Veteran at the July 2009 Board 
hearing indicate that the Veteran's primary need for aid and 
attendance results from non-service-connected arthritis in 
the joints and muscle weakness due to old age.  Thus, the 
claim for SMC must be denied.  Since the preponderance of the 
evidence is against the claim,  there is no doubt to be 
resolved.  38 U.S.C.A. 
§ 5107;  38 C.F.R. § 3.102.

SMC for Housebound Status

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A.     § 1114(s), the evidence must show that 
a veteran has a single service-connected disability evaluated 
as 100 percent disabling and an additional service-connected 
disability, or disabilities, evaluated as 60 percent or more 
disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems; or, a veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, a veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i).

In this case, the Veteran is service-connected for 
arteriosclerotic heart disease with coronary insufficiency, 
rated 60 percent from October 7, 2004, and hypertension, 
rated 10 percent from March 9, 2006.  The Veteran was also 
granted a TDIU from October 7, 2004.  TDIU can be considered 
a total disability rating.  See Bradley v. Peak, 22 Vet. App. 
280.  However, the Veteran does not have a second disability 
rating evaluated as 60 percent or more disabling that is 
separate and distinct from the service-connected 
arteriosclerotic heart disease (rated 60 percent disabling), 
which is the basis for the grant of TDIU in this case.  
Secondly, there is no evidence that the Veteran is 
permanently and substantially confined to his immediate 
premises.  Thus, the preponderance of the evidence is against 
the claim for SMC on the basis of being housebound.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in March 2007 of the information and evidence 
needed to substantiate and complete claims for SMC based on 
the need for regular aid and attendance or housebound status, 
to include notice of what part of that evidence is to be 
provided by the claimant, and what part VA will attempt to 
obtain.  The notice also contained information about how 
disability ratings and effective dates are determined. 

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records, VA treatment records, and private 
treatment records.  A VA examination was conducted.  In sum, 
the duties to notify and assist the Veteran have been met.  


ORDER

SMC based on the need for regular aid and attendance of 
another person or on account of being housebound is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


